UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6652


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TRAVIS DELL JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:08-cr-00040-JPJ-1)


Submitted:   October 19, 2015             Decided:   November 24, 2015


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Brian J. Beck,
Assistant Federal Public Defender, Abingdon, Virginia, for
Appellant. Anthony P. Giorno, United States Attorney, Jean B.
Hudson, Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Travis     Dell    Jones    appeals     the     district    court’s       order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.      We generally review an order granting or denying a

§ 3582(c)(2)     motion   for     abuse    of      discretion.         See    United

States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004).                    We review

de novo, however, a district court’s determination of the scope

of its authority under § 3582(c)(2).                United States v. Dunphy,

551 F.3d 247, 250 (4th Cir. 2009).              We have thoroughly reviewed

the record and the relevant legal authorities and conclude that

the district court did not err in denying Jones’ motion for a

sentence reduction.        We therefore affirm the district court’s

order.     We dispense with oral argument because the facts and

legal    contentions    are     adequately   presented      in   the     materials

before   this   court   and     argument   would     not   aid   the    decisional

process.

                                                                             AFFIRMED




                                       2